 Case 5:21-cv-00027-KK Document 14 Filed 08/19/21 Page 1 of 2 Page ID #:32




 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10       WARREN E.,1                                  Case No. EDCV 21-27-KK
11                                Plaintiff,
                                                      ORDER TO SHOW CAUSE
12                          v.
13       KILOLO KIJAKAZI, Acting
         Commissioner,2
14
                                  Defendant.
15
16
17           On January 6, 2021, Plaintiff Warren E. (“Plaintiff”) filed a Complaint
18   challenging the denial of Plaintiff’s application for Title II Disability Insurance
19   Benefits and/or Title XVI Supplemental Security Income by the Commissioner of the
20   Social Security Administration (“Defendant”). ECF Docket No. (“Dkt.”) 1.
21           On January 8, 2021, the Court issued a Case Management Order (“CMO”)
22   instructing Defendant to file a notice of service of the certified administrative record
23   (“CAR”) within ninety days of being served with the Complaint. Dkt. 9 at 2 (“The
24   Commissioner shall have ninety (90) days from the date of service of the complaint
25
26   1      Partially redacted in compliance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
27   Case Management of the Judicial Conference of the United States.
28   2      Kilolo Kijakazi, Acting Commissioner of Social Security, is substituted as the
     Defendant pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
 Case 5:21-cv-00027-KK Document 14 Filed 08/19/21 Page 2 of 2 Page ID #:33




 1   in which to serve a complete copy of the certified administrative record on plaintiff
 2   and electronically file a notice of service with the Court.” (emphasis in original)).
 3           On January 26, 2021, Plaintiff filed a proof of service of the summons and
 4   Complaint showing service on Defendant was completed on January 19, 2021. Dkt.
 5   10. However, pursuant to the Order 20-074 of the Chief Judge (“Order 20-074”), the
 6   action was stayed until “the Commissioner of Social Security either: (a) files a proof of
 7   service showing service of the CAR on Plaintiff; or (b) files the CAR directly with the
 8   District Court.”
 9           On April 15, 2021, the Chief Judge issued Order of the Chief Judge 21-037
10   (“Order 21-037”) which lifted the stay imposed by Order 20-074 and ordered that for
11   actions brought against the Commissioner that were filed in 2021, any outstanding
12   CARs must be produced within 120 days of the date of the order, i.e. August 13,
13   2021.
14           As of this date, Defendant has not filed a notice of service of CAR in
15   compliance with the Court’s CMO or Order 21-037.3
16           Defendant is, therefore, ORDERED TO SHOW CAUSE in writing, on or
17   before August 26, 2021, why Defendant failed to file a notice of service of the CAR.
18   Defendant is cautioned failure to timely respond to this Order may result in entry of
19   default, pursuant to Federal Rule of Civil Procedure 55(a), and/or sanctions.
20
21   Dated: August 19, 2021
22                                             HONORABLE KENLY KIYA KATO
                                               United States Magistrate Judge
23
24
25
26
27
28
     3    The Court notes Defendant has appeared in the action by filing a Notice of
     Consent to Proceed Before Magistrate Judge. Dkt. 12.
                                             2
